United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS            April 24, 2003
                       FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 01-41354
                        Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

RUBEN PROVENCIO-BARRAZA,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-01-CR-429-1
                      --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Counsel appointed by the district court to represent Ruben

Provencio-Barraza (“Provencio”) on appeal has requested leave

to withdraw and has filed a brief as required by Anders

v. California, 386 U.S. 738 (1967).    Provencio has received a

copy of counsel’s motion but has not filed a response.        Our

independent review of the brief and the record discloses no

nonfrivolous issues for appeal.   Counsel’s motion for leave to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-41354
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities, and the appeal is DISMISSED.   See

5TH CIR. R. 42.2.

     MOTION TO WITHDRAW GRANTED; APPEAL DISMISSED.